Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 1 of 6

Brett Chessin

From: Sara Collier <Sara.Collier@bxsi.com>

Sent: Monday, October 03, 2016 3:13 PM

To: ACE Apollo Professional Risk FNOL; Pelosi, Jacquelyn

Ce Bill Birch; Shannon Moore

Subject: 10-03-16 ELL Pine Bluff SD/ Alexander

Attachments: LossNotice (31).pdf; Pine Bluff SD/ Celeste Alexander- NEW LAWSUIT (1.22 MB}

NOTE — JACKIE PELOSI! IS THE DEDICATED ADJUSTER

Sara Collier
Senior Claims Specialist

@ BancorpSouth

Ingunance Serivces, Inc.

    

(S01} 614-1145 Phone
(501) 614-1445 Fax

Please report new claims to: AR.Claims@bxsi.com
Sara. Collier @bxsi.com

www. bxsi. com

8315 Cantrell Road, Suite 300
Little Rock, AR 72227

 

 

Download our new mobile app for iPhone and Android.

Changes to coverage are not effective until confirmation is received from a BancorpSouth Insurance Services, Inc.
agent.
Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* SCOLLIER
ACCORD DATE (MM/DDIYYYY)
\ "GENERAL LIABILITY NOTICE OF OCCURRENCE / CLAIM coun

AGENCY INSURED LOCATION GODE DATE OF LOSS AND TIME AM
BancorpSouth Insurance Services, Inc. rt
P. O. Box 251510 tojos/2016_| Pia
Little Rock, AR 72226 SARRIER NAIC CODE
ACE American insurance Company 22667
POLICY NUMBER
| SeMeee EONG23670471002
{aie No, ex, (801) 664-7705
FAX oy, (501) 664-8052
E-MAIL
ADDRESS:
CODE: | suacone;
AGENGY CusTomER Io: PINEBLU-05
INSURED
NAME OF INSURED (First, Middle, Last} INSURED'S MAILING ADDRESS
Pine Bluff School District
DATE GF BIRTH FEIN (if applicable)
| BAGNEY © C2 HOME IX} Bus CJ ceLL | SEGRNBARY (Home (J BUS [) CELL | primary E-MAIL ADDRESS:
{870} 543-4231 SECONDARY E-MAIL ADDRESS:
CONTACT | | conTaCT INSURED
NAME OF CONTACT (First, Middle, Last} CONTACTS MAILING ADDRESS
Michael C. Robinson P.O. Box 7678
Pine Biuff, AR 71611
CRMEY = Cl] Home [X] Bus CJ] cert | SECONDARY f=) Home CF] Bus C] CELL
(870) 543-4234
WHEN TO CONTACT PRIMARY E-MAIL ADDRESS: drmichaelrobinson2006@gmail.com
SECONDARY E-MAIL ADDRESS:
OCCURRENCE
LOCATION OF OCCURRENCE POLICE OR FIRE DEPARTMENT CONTACTED
STREET:
CITY, STATE, ZIP: REPORT NUMBER
COUNTRY:

 

 

DESCRIBE LOCATION OF OCCURRENCE IF NOT AT SPECIFIC STREET ADDRESS:

DESCRIPTION OF OCCURRENCE (ACORD 101, Additional Remarks Schedule, may be attached if more spece is required]

Celeste Alexander vs Pine Bluff SD and Michael Nellums, in his individual capactity, for acts that took place in his capacity as the
high school principal. Mr, Nelums has pending EEOC claims against the District which The Bequette & Billingsley law firm is
handling.

CODY KEES [S THE ATTY FOR THE DISTRICT

Tequiero M. "TK Smith, is atty for the plaintiff

 

 

TYPE OF LIABILITY
PREMISES: INSURED IS | | OWNER TENANT | |
OWNER'S NAME & ADDRESS (if not Insured)

 

TYPE OF PREMISES

 

 

ERMARY =] Home C1] Bus () CEL BECONCARY 7] HOME ("] BUS [] CELL

 

 

PRIMARY E-MAIL ADDRESS:

SECONDARY E-MAIL ADDRESS:
TYPE OF PRODUCT

 

PRODUCTS: INSURED 15 | | MANUFACTURER | | VENDOR | |
MANUFACTURER'S NAME & ADDRESS {IF nat insured)

 

 

PRIMARY SECONDARY
PHONE # (C) Home ([] Bus [[} cette PHONE # (-] HOME [7] BUS [7] CELL

 

 

PRIMARY E-MAIL AOORESS:
SECONDARY E-MAIL ADDRESS:

 

 

WHERE GAN PRODUCT BE SEEN?
ACORD 3 (2013/01) Page 1 of 4 © 1986-2013 ACORD CORPORATION. All rights reserved.

The ACORD name and logo are registered marks of ACORD

 

 

 
Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 3 of 6

INJURED / PROPERTY DAMAGED

AGENCY CUSTOMER ID: PINEBLU-05

SCOLLIER

 

 

NAME & ADDRESS (Injuracd/Owner)

EMPLOYER'S NAME & ADDRESS

 

PRIMARY

PHONE # (] HOmE (3 Bus (CT CELL

 

BERUNDARY (J Home (_] Bus [C] CELL

PRIMARY

phones CJ HOME [7] sus [[] CELL

 

BOSKRGARY (2 Home (J BUS [7] CELE

 

PRIMARY E-MAIL ADDRESS:

PRIMARY E-MAIL ADDRESS:

 

SECONDARY E-MAfL ADDRESS:

SECONDARY E-MAIL ADDRESS:

 

AGE {| SEX | OCCUPATION

 

 

 

DESCRIBE INJURY

 

WHERE TAKEN

WHAT WAS INJURED DOING?

 

 

DESCRIBE PROPERTY (Type, model, etc.)

 

 

ESTIMATE AMOUNT | WHERE CAN PROPERTY BE SEEN?

 

 

 

WITNESS
NAME AND ADDRESS

 

NAME AND ADDRESS

NAME AND ADDRESS

(Cl) HOME ([) BUS [7] CELL

E-MAIL
(CC) HOME [j BUS [7] CELL

() HOME [7] BUS [] CELL

 

REMARKS (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)

   

(CO HOME [7] BUS [] CELL

() Home (7} Bus [7] Cea

(J HOME [7] BUS (] CELL

 

 

 

 

 

 

REPORTED BY REPORTED TO
Nichael Robinson Sara Collier
ACORD 3 (2013/01) Page 2 of 4
Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 4 of 6

AGENCY CUSTOMER ID: PINEBLU-06 SCOLLIER

 

 

APPLICABLE IN ALABAMA

Any person who knowingly presents a false or fraudulent claim for payment of a loss or benefit or who knowingly presents false
information in an application for insurance is guilty of a crime and may be subject to restitution fines or confinement in prison, or any
combination thereof,

APPLICABLE IN ALASKA

A person who knowingly and with intent to injure, defraud, or deceive an insurance company files a claim containing false, incomplete,
or misleading information may be prosecuted under state law.

APPLICABLE IN ARIZONA

For your protection, Arizona law requires the following statement to appear on this form. Any person who knowingly presents a false or
fraudulent claim for payment of a loss is subject to criminal and civil penalties.

APPLICABLE IN ARKANSAS, DELAWARE, KENTUCKY, LOUISIANA, MAINE, MICHIGAN, NEW JERSEY,
NEW MEXICO, NEW YORK, NORTH DAKOTA, PENNSYLVANIA, RHODE ISLAND, SOUTH DAKOTA,
TENNESSEE, TEXAS, VIRGINIA, AND WEST VIRGINIA

Any person who knowingly and with intent to defraud any insurance company or another person, files a statement of claim containing
any materially false information, or conceais for the purpose of misleading, information conceming any fact, material thereto, commits
a fraudulent insurance act, which is a crime, subject to criminal prosecution and [NY: substantial] civil penalties. In LA, ME, TN, and
VA, insurance benefits may also be denied.

APPLICABLE IN CALIFORNIA

For your protection, California law requires the following to appear on this form: Any person who knowingly presents a false or
fraudulent claim for payment of a loss is guilty of a crime and may be subject to fines and confinement in state prison.

APPLICABLE IN COLORADO

it is unlawful ta knowingly provide false, incomplete, or misleading facts or information to an insurance company for the purpose of
defrauding or attempting to defraud the company. Penalties may include imprisonment, fines, denial of insurance, and civil damages,
Any insurance company or agent of an insurance company who knowingly provides false, incomplete, or misleading facts or
information to a policy holder or claimant for the purpose of defrauding or attempting to defraud the policy holder or claimant with
regard to a settlement or award payable from insurance proceeds shall be reported to the Colorado Division of Insurance within the
Department of Regulatory Agencies.

APPLICABLE IN THE DISTRICT OF COLUMBIA

Waring: lt is a crime to provide faise or misleading information to an insurer for the purpose of defrauding the insurer or any other
person, Penalties include imprisonment and/or fines. in addition, an insurer may deny insurance benefits, if false information
materially related to a claim was provided by the applicant.

APPLICABLE IN FLORIDA

Pursuant to S. 817.234, Florida Statutes, any person who, with the intent to injure, defraud, or deceive any insurer or insured,
prepares, presents, or causes to be presented a proof of loss or estimate of cost or repair of damaged property in support of a claim
under an insurance policy knowing that the proof of loss or estimate of claim or repairs contains any false, incomplete, or misleading
information concerning any fact or thing material to the claim commits a felony of the third degree, punishable as provided in

8. 775.082, S. 775.083, or S. 775.084, Florida Statutes,

APPLICABLE IN HAWAII

For your protection, Hawaii law requires you to be informed that presenting a fraudulent claim for payment of a Joss or benefit is a
crime punishable by fines or imprisonment, or both.

APPLICABLE IN IDAHO

Any person who knowingly and with the intent to injure, defraud, or deceive any insurance company files a statement of claim
containing any false, incomplete or misleading information is guilty of a felony.

APPLICABLE IN INDIANA

A person who knowingly and with intent to defraud an insurer files a statement of claim containing any false, incomplete, or misleading
information commits a felony.

 

 

ACORD 3 (2013/01) Page 3 of 4
Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 5 of 6

AGENCY CUSTOMER ID: PINEBLU-05 SCOLLIER

 

 

APPLICABLE IN KANSAS

Any person who, knowingly and with intent to defraud, presents, causes to be presented or prepares with knowledge or belief that it
will be presented to or by an insurer, purported insurer, broker or any agent thereof, any written statement as part of, or in support of,
an application for the issuance of, or the rating of an insurance policy for personal or commercial insurance, or a claim for payment or
other benefit pursuant to an insurance policy for commercial or personal insurance which such person knows to contain materially
false information concerning any fact material thereto; or conceals, for the purpose of misleading, information concerning any fact
material thereto commits a fraudulent insurance act,

APPLICABLE IN MARYLAND

Any person who knowingly or willfully presents a false or fraudulent claim for payment of a loss or benefit or who knowingly or willfully
presents false information in an application for insurance is guilty of a crime and may be subject to fines and confinement in prison.

APPLICABLE iN MINNESOTA
A person whe jiles a claim with intent to defraud or helps commit a fraud against an insurer is guilty of a crime.

APPLICABLE IN NEVADA

Pursuant to NRS 686A.291, any person who knowingly and willfully files a statement of claim that contains any false, incomplete or
misleading information concerning a material fact is guilty of a felony.

APPLICABLE IN NEW HAMPSHIRE

Any person who, with purpose to injure, defraud or deceive any insurance company, files a statement of claim containing any false,
incomplete or misleading Information is subject to prosecution and punishment for insurance fraud, as provided in RSA 638:20.

APPLICABLE IN OHIO

Any person who, with intent to defraud or knowing that he/she is facilitating a fraud against an insurer, submits an application or files a
claim containing a false or deceptive statement is guilty of insurance fraud.

APPLICABLE IN OKLAHOMA

WARNING: Any person who knowingly and with intent to injure, defraud or deceive any insurer, makes any claim for the proceeds of
an insurance policy containing any false, incomplete or misleading information is guilty of a felony.

APPLICABLE IN WASHINGTON

lt is a crime to knowingly provide false, incomplete, or misleading information to an insurance company for the purpose of defrauding
the company, Penalties include imprisonment, fines and denial of insurance benefits.

 

 

ACORD 3 (2013/01) Page 4 of 4
Case 5:18-cv-00185-KGB Document 13-9 Filed 01/25/19 Page 6 of 6

Brett Chessin

From: Cody Kees <ckees@bbpalaw.com>

Sent: Monday, October 03, 2016 12:49 PM

To: Bill Birch; Sara Collier

Ce: Jay Bequette

Subject: Pine Bluff SD/ Celeste Alexander- NEW LAWSUIT
Attachments: Complaint.pdf

Bill and Sara,

Attached is a lawsuit that has been filed against the Pine Bluff District, but no service to date. There was a related EEOC
claim and investigation by the Arkansas Department of Education Professional Licensure Standards Board, which
dismissed the allegations. The EEOC issued a right to sue letter on June 24, 2016.

The Complaint also names a District employee, Michael Nellums, in his individual capacity, but for acts that took place in
his capacity as the high school principal. Mr. Nellums has pending EEOC claims against the District which this firm is
handling. Mr. Nellums has asked our firm to defend him in this matter as well, he was actually the person who notified
us suit was filed, but we are sure Chubb will want to access any potential conflict in deciding on who will be his counsel.

The District Superintendent is aware suit has been filed and is to alert us when they are served.
Thanks,

Cody

Cody Kees

Bequetie & Billingsley, P.A.
Attorneys At Law

425 West Capitol Avenue

Suite 3200

Little Rock, Arkansas 72201-3469
Telephone: (501) 374-1107
Cellular: (870) 550-3645
Facsimile; (601) 374-5092
ckees@bbpalaw.com
